Citation Nr: 0121818	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-15 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an original rating higher than 10 percent for 
residuals of a gunshot wound of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from 
October 1964 to October 1966.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, granted the 
veteran's claim for service connection for residuals-
including a scar-of a gunshot wound (GSW) of the left hand.  
The RO assigned a 10 percent rating for this disability 
effective from the date of his claim.  However, the RO also 
denied, as not well grounded, his claim for service 
connection for loss of function of this hand due to the 
GSW in service.  He appealed to the Board of Veterans' 
Appeals (Board), requesting a rating higher than 10 percent 
for the GSW residuals.  He did not, however, appeal the 
denial of his other claim for service connection for loss of 
function of this hand secondary to the GSW, so that issue is 
not before the Board.  See 38 C.F.R. § 20.200 (2000).  He 
testified at a hearing at the RO in June 2001 in support of 
his claim for a higher rating for his left hand disability.  
The undersigned member of the Board conducted that hearing 
while on a travel assignment at the RO (Travel Board 
hearing).

During his Travel Board hearing, the veteran testified that 
he experiences constant numbness and loss of grip strength in 
his left hand as a residual of damage to the nerves in this 
extremity caused by his GSW in service.  He also said these 
symptoms were in addition to the tender and painful scar that 
he has from that injury-which is what the RO used as the 
sole basis for rating his disability.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  He also alleged that 
his symptoms were so severe that he could no longer work as a 
barber, and that he is receiving disability benefits from the 
Social Security Administration (SSA).  He went on to note, 
though, that his award of SSA benefits primarily was based on 
the severity of the osteoarthritis in his right hip-which 
other records show may result in him undergoing hip 
replacement surgery for a prosthesis.  Consequently, the 
records from that agency would only be relevant to his 
current appeal with VA if they also address the severity of 
his left hand disability, too.  But since it is impossible to 
make this preliminary determination without actually 
reviewing those records, they should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

In other testimony during his Travel Board hearing, the 
veteran indicated that he is receiving ongoing treatment from 
a private doctor, Robert L. Winston, M.D., and that he was 
scheduled to see Dr. Winston again on June 14, 2001, two days 
after the hearing.  Dr. Winston since has submitted a report 
of that consultation confirming the veteran's continuous 
complaints of pain, a tingling sensation, and numbness with 
an associated loss of grip strength in his left hand-
especially in the 4th and 5th fingers of this extremity where 
there was objective clinical evidence of muscle weakness and 
loss of sensation.  Dr. Winston went on to indicate that 
these symptoms have been getting progressively worse during 
the last several years, probably related to fibrosis and 
scarring from the GSW in service.  Therefore, since the 
veteran has required ongoing treatment from this and various 
other doctors on a number of additional occasions since he 
last underwent a VA medical examination in October 1998, the 
records of this additional treatment should be obtained for 
consideration in his claim for a higher rating.  See, e.g., 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  He also should be reexamined, 
possibly to conduct nerve conduction velocity (NCV) studies 
of his left hand since that testing was not performed during 
his October 1998 VA examination or, according to his 
testimony during his hearing, by any of his private doctors 
either.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

This additional development in this case, though time 
consuming and further delaying a decision in this claim, is 
required by the rather recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  This new law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a veteran of information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should contact the SSA and 
obtain copies of the medical and other 
records that were considered by that 
agency in deciding the veteran's claim for 
disability benefits, including a copy of 
the decision itself.

3.  The RO should contact the veteran and 
request that he submit a list (containing 
the complete names, dates, and addresses) 
of all sources of treatment (VA, private 
or other) that he has received for his 
left hand during the last several months.  
This is not meant to include the medical 
records of his prior treatment that are 
already on file.  After obtaining his 
authorization to permit the release of his 
confidential medical records, the RO 
should contact the sources that he 
identifies and obtain the records in their 
possession.

4.  The RO should schedule the veteran for 
an appropriate VA compensation examination 
to obtain a medical opinion concerning the 
severity of the GSW residuals affecting 
his left hand, including in terms of 
whether he has any associated neurologic 
impairment due to fibrosis and scarring.  
To make this determination, this may 
require having him undergo NCV studies of 
this extremity-provided the examining VA 
physician deems this clinically necessary.  
If so, then that diagnostic testing should 
be conducted and the results reported in 
detail.  And since the purpose of 
obtaining this medical opinion is to 
resolve the dispositive question of 
whether the veteran is entitled to a 
higher rating for his left hand 
disability, to the extent possible, the 
physician providing the opinion should set 
forth his/her findings in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard.  It also 
is requested that the VA examiner conduct 
range of motion studies-measured in 
degrees, with an indication of what 
constitutes "normal" range of motion.  
The examining VA physician also should, to 
the extent possible, indicate whether the 
veteran has additional functional 
impairment-above and beyond the 
limitation of motion objectively 
demonstrated, due to such additional 
symptoms as pain/painful motion, weakened 
movement or decreased grip strength, 
premature or excess fatigability, and 
incoordination or decreased dexterity, 
etc., including during times when his 
symptoms are most prevalent, such as 
during "flare ups."  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  And prior to 
rendering the opinion concerning the 
severity of this disability, 
it is imperative that the examining 
physician review the medical and other 
evidence in the veteran's claims folder, 
as well as a copy of this remand, and that 
the physician provide the rationale 
underlying all opinions expressed-citing, 
if necessary, to specific evidence in the 
record.  The report of the opinion should 
be typewritten, for clarity and 
legibility, and should be associated with 
the other evidence of record.

5.  Thereafter, the RO should readjudicate 
the claim for an original rating higher 
than 10 percent for the residuals of the 
GSW of the left hand.  The RO's legal 
analysis must include consideration of the 
Court's holding in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), since the 
veteran timely appealed the initial 10 
percent rating assigned after establishing 
his entitlement to service connection.  
This, in turn, requires considering 
whether he is entitled to a "staged" 
rating to compensate him for times since 
filing his claim when his disability may 
have been more severe than at other times 
during the course of his appeal.  
If the benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits-to include a 
summary of the evidence and the applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being reexamined may have detrimental 
consequences to the outcome of his appeal.  See 38 C.F.R. 
§ 3.655 (2000).  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


